Citation Nr: 1037314	
Decision Date: 09/14/10    Archive Date: 10/05/10

DOCKET NO.  06-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial rating for bilateral lower 
extremity fasciotomy.


REPRESENTATION

Appellant represented by:	Joon H. Sung, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1994.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the Department of Veteran 
Affairs (VA) Detroit, Michigan Regional Office (RO).

In a July 2008 decision, the Board denied a compensable initial 
disability rating for the Veteran's service-connected bilateral 
lower extremity fasciotomy.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which issued a Memorandum Decision and a Judgment in 
March 2010, setting aside and remanding the Board's July 2008 
decision.

As an initial matter, the Veteran's representative submitted an 
additional argument dated August 23, 2010, along with a statement 
from the Veteran dated July 17, 2010 which indicated that he 
wished to have his claim remanded for AOJ review.  For this 
reason and those set out below, the Board finds that a remand is 
necessary.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In its Memorandum Decision, the Court noted that the Veteran's 
service treatment records reflecting his in-service surgery at 
Tripler Army Medical Center for his bilateral leg condition were 
not part of the claims file.  The Board notes that the Appellant 
argued that the only service treatment records in the file were 
the Veteran's dental records; however, the claims file includes a 
separate folder that contains the Veteran's service treatment 
records reflecting his bilateral leg symptomatology prior to his 
surgery are contained in his claims file (and were in the file at 
the time of the Board's prior decision).  In addition, this 
folder includes the surgery report from his in-service bilateral 
fasciotomy and treatment records following the surgery.  As such, 
the Board finds that an additional request for any missing 
service treatment records is unnecessary.  The Board does note, 
however, that the most recent VA medical records in the claims 
file are from May 2006.  As it appears that the Veteran has been 
receiving treatment for his service-connected condition, any 
current treatment records should be obtained.

The Veteran was provided with an examination to determine the 
nature and severity of his service-connected bilateral leg 
condition in January 2005.  The Court found that this examination 
was inadequate for three reasons.  First, the examiner did not 
have the service treatment records reflecting the Veteran's in-
service surgery.  Second, the examiner failed to distinguish the 
Veteran's underlying lower leg condition from his fasciotomy 
scars.  Finally, the examiner did not assess any functional loss 
due to pain under 38 C.F.R. § 4.40 (2009).  The Veteran's 
representative also submitted a statement indicating that the 
Veteran had compartment syndrome of his legs which led to the 
Veteran's fasciotomy.

The most recent VA examination to assess the current nature and 
severity of the Veteran's service-connected bilateral leg 
disorder was completed in May 2006.  In order to fulfill the duty 
to assist and pursuant to the Court's instructions, the Veteran 
should be provided with VA examinations to determine the current 
nature and severity of his service-connected bilateral leg 
disorder.  The examiners should review the Veteran's service 
treatment records and specifically comment on his bilateral leg 
symptomatology prior to and after his surgery.  The examiners 
should also discuss whether the Veteran has any residuals of his 
bilateral lower leg disability, other than his scars.  The 
examiners should include a discussion as to whether the Veteran's 
bilateral lower extremity fasciotomy has resulted in any 
functional loss of the Veteran's legs due to pain.

The Board notes that, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate and 
distinct manifestations" permitting separate ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the other 
conditions.  Id.  The Veteran's service-connected bilateral leg 
disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009), pertaining to scars.  The AOJ should consider whether the 
Veteran's service-connected bilateral lower extremity fasciotomy 
warrants a separate disability rating for any other residuals of 
this surgery.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his bilateral leg disorders since May 2006.  
Attempt to obtain records from each health 
care provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  Schedule the Veteran for 
dermatological, orthopedic, muscle and 
neurological examinations, with appropriate 
medical professionals, to assess the 
current severity of the residuals of his 
bilateral lower extremity fasciotomy. The 
Veteran's claims file, a copy of the 
Memorandum Decision and a copy of this 
remand should be made available to the 
examiner for review, and such review should 
be noted in the examination report. All 
necessary tests and studies should be 
conducted. 

The dermatological examiner should to 
provide a detailed review of the history, 
current complaints, and the nature and 
extent of the Veteran's service-connected 
scars in accordance with the latest 
Automated Medical Information Exchange 
(AMIE) worksheet for dermatological 
disorders.  Specifically, the examiner 
should determine whether the Veteran's 
scars cover an area of 144 square inches 
(929 square centimeters) or are unstable or 
painful.
 
The orthopedic, muscle and neurological 
examiners should discuss the symptomatology 
of the Veteran's legs prior to and after 
his in-service bilateral fasciotomy and 
indicate whether the Veteran's current 
residuals are related to these symptoms.  
The examiners should comment on whether the 
Veteran has any current residuals in his 
lower extremities from his in-service 
bilateral fasciotomy.  The examiners should 
also include an assessment of any 
functional loss of the Veteran's legs due 
to pain. 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record. If an opinion cannot be 
offered without resorting to speculation, 
the examiner should indicate such in the 
examination report and explain why an 
opinion cannot be offered.

3.  After completing the requested actions, 
the AOJ should readjudicate the claim on 
appeal, to include consideration of a 
separate rating if any residuals of the 
Veteran's in-service surgery are found, 
other than his scars.  If any benefits 
sought on appeal remain denied, the AOJ 
must furnish to the Veteran and his 
representative an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


